                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DAMISHA V. JACOBS,                                Case No. 19-cv-02975-SK
                                   8                    Plaintiff,
                                                                                           ORDER REFERRING ATTORNEY
                                   9             v.                                        HARVEY PETER SACKETT TO THE
                                                                                           STANDING COMMITTEE ON
                                  10     ANDREW SAUL,                                      PROFESSIONAL CONDUCT FOR
                                                                                           DISCIPLINARY PROCEEDINGS
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On October 21, 2019, Plaintiff Damisha V. Jacobs filed a stipulated request to extend her
                                  14   deadline to file a motion for summary judgment for fifty days, to January 4, 2020. Plaintiff stated
                                  15   that the basis for her requested extension was her counsel’s workload. The Court granted her an
                                  16   extension of lesser duration and required her to file the motion for summary judgment by
                                  17   November 15, 2019. The Court informed the parties that no further extensions would be granted
                                  18   without a showing of extraordinary good cause. The Court also admonished the parties to email
                                  19   Microsoft Word versions of proposed orders with motions and stipulations to
                                  20   skpo@cand.uscourts.gov in accordance with the Court’s Standing Order.

                                  21          Despite the Court’s prior order limiting her requested extension and informing her that no

                                  22   further extensions would be granted without a showing of extraordinary good cause, almost three

                                  23   weeks after her deadline had passed, on December 4, 2019, Plaintiff again sought a fifty-day

                                  24   extension based on her counsel’s workload. Such conduct is not acceptable. Nevertheless,

                                  25   because the Court does not want to punish Plaintiff for her counsel’s errors, the Court granted

                                  26   Plaintiff an extension to file her motion for summary judgment to January 4, 2020.

                                  27          The Court admonished Plaintiff’s counsel that no further extensions would be granted

                                  28   absent a showing of extraordinary good cause. Additionally, the Court admonished Plaintiff’s
                                   1   counsel that if there were further violations of the Court’s orders, the Court would sanction

                                   2   counsel personally and refer counsel to the United States District Court for the Northern District of

                                   3   California’s Standing Committee on Professional Conduct.

                                   4          Without seeking leave of Court, Plaintiff filed her motion for summary judgment on

                                   5   January 6, 2020, two days past the deadline. Again, because the Court does not want to punish

                                   6   Plaintiff for her counsel’s actions, the Court will not strike her motion as late. However, the Court

                                   7   is concerned that the current manner in which Plaintiff’s counsel, Harvey Peter Sackett, is

                                   8   representing his client. At this time, the Court will not issue an order to show cause why sanctions

                                   9   should not issue or order personal sanctions against Plaintiff’s counsel, but the Court does not

                                  10   foreclose that option if there are further violations of the Court’s orders.

                                  11          The Court HEREBY REFERS Harvey Peter Sackett to the United Stated District Court for

                                  12   the Northern District of California’s Standing Committee on Professional Conduct.
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14   Dated: January 30, 2020

                                  15                                                     ______________________________________
                                                                                         SALLIE KIM
                                  16                                                     United States Magistrate Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
